Citation Nr: 0303236	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  98-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1996 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied entitlement to service 
connection for a low back disorder and coronary artery 
disease.  

The veteran testified at a hearing at the RO before a member 
of the Board in June 1998.  

In April 2002, pursuant to authority granted under 38 C.F.R. 
§ 19.9(a)(2), the Board undertook additional development of 
the claim.  That has been accomplished and the case is now 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  It is as likely as not that the veteran first manifested 
a low back disorder, spondylolisthesis, during service.  

2.  Hyperlipidemia, first manifested during service, is 
related to the development of coronary artery disease.  


CONCLUSIONS OF LAW

1.  A low back disorder, spondylolisthesis, was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  Coronary artery disease was incurred in service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including coronary artery disease and arthritis, may 
be presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

I.  Service connection for coronary artery disease

Regarding the veteran's claim for service connection for 
coronary artery disease, it is noted that the service medical 
records show that the veteran had complaints of chest 
discomfort in 1986 that was not, at that time, deemed to be 
related to heart disease.  He again had complaints of chest 
pain in 1988, at which time the assessment was upper 
respiratory infection.  He was also noted to have elevated 
blood cholesterol levels on laboratory testing performed in 
1982 and 1989.  In February 1996, he was hospitalized at a VA 
facility for complaints of chest pain associated with 
shortness of breath and nausea.  At that time, it was noted 
that the veteran had a history of elevated cholesterol, 
greater than 300, for several years.  The diagnosis was 
coronary artery disease.  Subsequent treatment records show 
that the veteran continues to receive treatment for this 
disorder.  

The veteran testified at a hearing before the undersigned 
member of the Board in June 1998.  At that time, 

An examination was conducted by VA in October 2002.  At that 
time, the veteran's medical history was reviewed.  The 
examiner stated that there were entries in the service 
medical records that were relevant to coronary artery 
disease.  Specifically noted were the references to 
hyperlipidemia in December 1982 and laboratory testing 
showing a serum cholesterol level of 324 mg% and triglyceride 
level of 264 mg% in October 1989.  The examiner stated that 
it seemed reasonable that a cause-effect relationship between 
this hyperlipidemia and the subsequent development of 
coronary artery disease could be established.  

The veteran manifested hyperlipidemia during service that has 
been medically related to the development of coronary artery 
disease.  Under these circumstances, service connection for 
coronary artery disease is warranted.  

II.  Service connection for a low back disorder

Regarding the veteran's claim for service connection for a 
low back disorder, it is noted that the veteran had 
complaints of low back pain during service.  In August 1981, 
it was noted that he had muscle spasm in the low back and in 
October 1981, he reported having injured his back several 
months earlier while carrying heavy oxygen bottles.  The 
impression after an evaluation was chronic myofascial strain.  

An examination was conducted by VA in March 1997.  At that 
time, the veteran reported having had back pain for 15 years.  
X-ray studies showed L5-S1 spondylolisthesis and bilateral 
spondylolysis of L5.  The diagnosis was minimal lumbosacral 
back strain.  

An examination was conducted by VA in October 2002.  At that 
time, the examiner reviewed the veteran's medical records and 
rendered an opinion that it was as likely as not that the 
veteran's spondylolisthesis had been bothering the veteran 
for many years.  It was believed that, had the veteran been 
evaluated by X-rays or CT scans during service, 
spondylolisthesis might well have been discovered.  

The medical opinion rendered in October 2002 places the 
possibility that the veteran's low back disorder in, at 
least, equipoise.  Resolving the benefit of the doubt in the 
veteran's favor, service connection is granted.  

III.  Veterans Claims Assistance Act

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case for the issues.  In 
addition, the veteran was provided with a Supplemental 
Statement of the Case in October 2001, which provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several VA examinations during the course of this claim and 
received a hearing before the undersigned member of the Board 
in June 1998.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Moreover, in light of the total grant of the 
benefits awarded in this decision, any error in notification 
is considered to be harmless.  As such, more specific notice 
is not indicated.  


ORDER

Service connection for a low back disorder, 
spondylolisthesis, and for coronary artery disease is 
granted.  



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
b
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

